Citation Nr: 1624108	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.  

2.  Entitlement to service connection for a left hand and ring finger disorder.

3.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The case was previously before the Board in March, 2015, when it was remanded for examinations of the Veteran and medical opinions.  The requested development has been completed with respect to the issues adjudicated below.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD requires additional development and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the pendency of the appeal the Veteran's hearing acuity was no worse than Level III in both ears.  

2.  Service treatment records reveal that the Veteran had a laceration to the left index finger during service; no abnormality of the left hand or fingers was noted on separation examination.  

3.  The Veteran has a diagnosis of arthritis of the left metacarpophalangeal joint, which was made over a decade after service; there is no probative evidence linking this current disability to service or to the finger laceration treated during service.  

4.  The Veteran has an asymptomatic non-disabling heart murmur which was noted on separation examination, presents itself intermittently during auscultation of the heart, and is the result of a congenital defect which was not aggravated by service.  

5.  The Veteran's knees were normal on entry to service; he was treated for bilateral knee overuse syndrome during service and this resolved prior to service.  

6.  The Veteran has a current diagnosis of bilateral knee arthritis which was made over a decade after separation from service; there is no probative evidence linking this current disability to service or the overuse syndrome treated during service.  

7.  Service treatment records reveal that the Veteran was treated for acute bronchitis during service which resolved prior to separation examination.  

8.  The Veteran has post-service diagnoses of intermittent bronchitis which the probative evidence indicates is related to smoking and is not related to service or the bronchitis treated during service.  

9.  The Veteran has post-service diagnoses of multiple low back disorders which the probative evidence of record indicates are unrelated to a single instance of back pain treated during service.  





CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for bilateral hearing loss have not been met during any period of time covered by this appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  A left hand and ring finger disorder was not incurred in active service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for a heart murmur have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

4.  A bilateral knee disorder was not incurred in active service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

5.  Bronchitis was not incurred in active service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

6.  A low back disorder was not incurred in active service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA's duty to notify was satisfied by a letter/letters on [dates].  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records; Social Security Administration (SSA) records; VA treatment records; and VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded multiple VA examinations in conjunction with the present appeal which are adequate for rating purposes.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the evidence of record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Increased Rating for Hearing Loss

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

This appeal is from the initial disability rating assigned upon the award of service connection for a psychiatric disability. The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505   (2007).

Under Diagnostic Code 6100, evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85. 

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

Service connection is in effect for bilateral hearing loss, and a noncompensable evaluation was assigned, effective in November 2010, the date of claim for service connection.  A 10 percent rating is assigned effective May 12, 2015, the date of the most recent VA Compensation and Pension examination.  The Veteran claims that his hearing loss warrants disability ratings in excess of those assigned.    

In November 2007 a VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
15
25
50
LEFT
15
15
20
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 27.5 decibels in the right ear and 27.5 decibels in the left ear.  Speech recognition ability of 96 percent in the  both ears, was noted, using the Maryland CNC word lists.  The above results do not reveal the presence of an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Applying the above results to the Rating Schedule demonstrates Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these results to the Table VII chart, results in a noncompensable disability rating.  

In April 2011 another VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
20
30
45
LEFT
20
25
35
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 30 decibels in the right ear and 35 decibels in the left ear.  Speech recognition ability of 96 percent in the  both ears, was noted, using the Maryland CNC word lists.  The above results do not reveal the presence of an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Applying the above results to the Rating Schedule demonstrates Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these results to the Table VII chart, results in a noncompensable disability rating.

In July 2015 the most recent VA audiology Compensation and Pension examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
35
35
50
LEFT
25
30
40
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 36 decibels in the right ear and 38 decibels in the left ear.  Speech recognition ability of 76 percent in the  both ears, was noted, using the Maryland CNC word lists.  The above results do not reveal the presence of an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Applying the above results to the Rating Schedule demonstrates Level III hearing acuity in the right ear, and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these results to the Table VII chart, results in a noncompensable disability rating.  The Veteran did not indicate any functional impact of his hearing loss on conditions of daily life, including his ability to work.  

The audiology test results during the appeal period reveal that the Veteran had level I hearing in both ears during the first two Compensation and Pension examinations and level III hearing in both ears during the most recent examination.  These findings warrant the assignment of a noncompensable disability rating throughout the entirety of the appeal period.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  There is no evidence that disability ratings in excess of those assigned are warranted for any period of time covered by the appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned staged-rating inadequate.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, specifically, difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the ratings assigned.  While the Veteran's assertions of vastly worse hearing than documented have been considered, they appear to be him merely making assertions of percentages of hearing loss without any objective basis.  Moreover, review of the pure tone decibel findings and the left ear speech recognition findings  between all three Compensation and Pension examinations shows them to be essentially consistent, with the only aberration being the right ear speech recognition on the most recent examination report.  The Veteran's service-connected hearing loss has been considered under the Rating Schedule's criteria for an exceptional pattern of hearing impairment, but such a pattern was not shown by the probative evidence of record, and therefore the Board finds that the available schedular criteria for this service-connected disability are adequate, and referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the Veteran's claim for an initial compensable rating for his service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Fenderson, 12 Vet. App. at 126).

III.  Service Connection

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases such as arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

The government may show a lack of aggravation by establishing, by clear and unmistakable evidence, that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.   38 U.S.C. §1153. If this burden is met, then the Veteran is not entitled to service-connected benefits. 

However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection and the claim is granted. No deduction for the degree of disability existing at the time of entrance will be made.  See 38 C.F.R. § 3.322.

A.  Left Hand and Finger

The Veteran claims entitlement to service connection for the residuals of an injury to the left hand and ring finger.  

Service treatment records reveal that the Veteran incurred a laceration the palmar surface of the left index finger which required closure with sutures.  Subsequent service treatment records reveal that the sutures were removed and the laceration was healed.  On separation examination in August 1992, evaluation of the Veteran's upper extremities was normal.  No abnormality related to the Veteran's left hand was noted and he did not report any complaints on his separation examination medical history.  

In November 2007 a VA Compensation and Pension examination of the Veteran was conducted.  X-ray findings of the left hand showed evidence of remote trauma, possibly avascular necrosis involving the fourth metacarpal head with associated degenerative change at the metacarpophalangeal (MCP) joint.  

In August 2015, the most recent Compensation and Pension examination of the Veteran was conducted.  The Veteran reported that he was left handed.  The examiner reviewed the evidence of record and specifically noted the in-service laceration of the left index finger.  A diagnosis of osteoarthritis of the left MCP joint was made based upon current x-ray findings along with a notation of the remote laceration of the left index finger.  The examiner's medical opinion was that the Veteran's current osteoarthrosis of the left ring MCP joint is not caused by or a result of his healed laceration of the left index finger without residuals that occurred during service.  The examiner noted that the laceration during service was healed upon separation examination and that there was no evidence of chronic symptoms, complaints, treatment or diagnosis of a left hand condition either during or since service.  

The Veteran had a laceration of the left index finger during service which was treated and resolved without any residual symptoms.  Separation examination of the Veteran fails to show the presence of any abnormality of the left hand or fingers.  The Veteran has a current diagnosis of arthritis of the left MCP joint made over a decade after service.  There is no probative evidence linking the current arthritis to service or the laceration of the left finger during service.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a left hand and ring finger disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Heart Murmur

Cardiovascular disease may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

"Congenital and developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation" for service connection purposes.  38 C.F.R. § 3.303(c) (2015); See also, Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (holding that congenital disease, but not defects, may be service connected, although service connection may be granted for additional disability due to disease or injury superimposed upon a congenital defect during service). 

With regard to the claim for heart murmur, review of the service treatment records does not reveal that any cardiovascular disorder was noted on entry examination, nor is there evidence of complaints of, or treatment for any cardiac symptoms during service.  However, the August 1992 separation examination report indicates that a heart abnormality was noted, specifically systolic ejection murmur at the pulmonary vein.  Further evaluation was declined by the Veteran and he was separated from service.   Review of post service medical records does not reveal treatment for any cardiovascular abnormalities.  

In November 2007 a VA examination of the Veteran was conducted.  The examiner noted the heart murmur discovered on separation examination and indicated that it was essentially asymptomatic and had been stable since it had been diagnosed.  The examination was generally negative for cardiovascular abnormalities with the exception of a Grade 1-VII systolic murmur best heard right 2nd intercostal space, but was still difficult to hear.  Electrocardiogram testing revealed normal sinus rhythm.  The diagnosis was of a "Trivial mitral regurgitation per echocardiogram" which was associated with the heart murmur which had no significant effects on the Veteran's ability to function.  

In August 2015, another VA examination of the Veteran was conducted.  After full review of the record, examination, and testing the diagnosis was asymptomatic heart murmur.  The examiner noted that the Veteran was completely without any heart or cardiac symptoms during or since service and that he had a cardiac murmur by auscultation noted on separation examination which was not evident in past medical examinations.  The examiner stated that with the rigors of military training, a symptomatic heart murmur would have become evident.  "The Veteran has a functional or physiologic murmur that is congenital and asymptomatic that can present itself intermittently during auscultation of the heart.  It is my medical opinion that the veteran's heart murmur is most likely caused by or a result of a congenital defect and was not subject to a superimposed disease or injury by evidence of record.  It is my medical opinion that the veteran's congenital heart murmur was less likely as not (less than 50/50) aggravated during service as there is nothing located in the service treatment records or post service medical records of symptoms, complaints, diagnosis or treatment of a cardiac condition or a condition that was the result of a cardiac condition."  

The preponderance of the evidence is against the Veteran's claim for service connection for a heart murmur.  The probative evidence of record indicates that the Veteran has an asymptomatic heart murmur which is the result of a congenital defect, thus precluding a finding of service connection.  Moreover, the probative evidence of record indicates that the heart murmur was not aggravated as the result of service.  Accordingly service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Bilateral Knee Disorder

The Veteran claims entitlement to service connection for a bilateral knee disorder.  

On entry examination in August 1988, no abnormities of the lower extremities were noted.  The Veteran did not report any history of knee problems, and no knee disorder was noted on entry examination.  Service treatment records show he complained of left knee pain in July 1989.  At that time he reported that he had knee surgery prior to enlistment.  No effusion or crepitus was noted on examination.  The diagnosis was overuse syndrome of the knees and he was treated with Motrin and a knee brace.  

Again, the August 1988 entrance examination report did not note any abnormalities of the lower extremities, to include the knees.  Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, a veteran is presumed to have been in sound condition.  See 38 U.S.C.A. § 1111  (West 2014); 38 C.F.R. § 3.304(b).  The Board acknowledges there are multiple reports of record of the Veteran's 1987 pre-enlistment knee surgery; however, a bilateral knee disability was not noted upon examination at the time of entry to service.  Therefore, the Veteran is presumed to have been in sound condition on entry to service.

On separation examination in August 1992, the Veteran's lower extremities were noted to be normal on clinical evaluation.  On the accompanying report of medical history, the Veteran did not report that any knee symptoms were present.  

VA treatment records dating from 2004 to the present reveal that the Veteran reported complaints of bilateral knee pain with diagnoses of arthritis.  A September 2004 private treatment record also notes the Veteran's medical history includes "arthritis in knees."

In August 2015 a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record noting the Veteran's treatment for knee strain during service.  A current diagnosis of bilateral knee arthritis based upon recent x-ray examination was made.  The examiner's medical opinion was that it was less likely as not that the current knee arthritis was caused by or a result of the overuse syndrome diagnosed during service which resolved prior to separation from service.  There was no indication of chronic symptoms, complaints or treatment of a bilateral knee condition and there is no anatomic or physiologic nexus with which to connect his bilateral knee conditions with the knee symptoms treated during service.  

The Veteran's knees were normal on entry during service.  He was treated for bilateral knee strain (overuse syndrome) during service, which resolved without residual disability prior to separation from service.  He has a current diagnosis of arthritis of the knees which was made over a decade after separation from service.  There is no probative evidence linking the current knee arthritis to service or the knee strain treated during service.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D.  Bronchitis

The Veteran claim entitlement to service connection for bronchitis.  Both entry and separation examination of the Veteran revealed normal clinical evaluation of the Veteran's chest and lungs.  The Veteran did not report any chest pain or shortness of breath on his entry or separation examination medical history.  Service treatment records do show that he was for acute bronchitis in December 1989.  However, the condition resolved as shown by the normal separation examination findings in August 1992.  

Since separation from service diagnosis of acute bronchitis in December 2011 and December 2012.

In August 2015 a VA Compensation and Pension examination of the Veteran was conducted.  The examiner noted the Veteran's treatment for bronchitis during service as well as treatment for intermittent bronchitis subsequent to service.  X-ray examination was normal.  The examiner's medical opinion was that any post-service diagnosis of bronchitis was not caused by, a result of, due to nor had its onset while in the military.  The examiner noted a lack of chronic complaints, symptoms, treatment or diagnosis of a respiratory condition to include bronchitis to support the claim.  Rather the examiner related the Veteran's occasional bouts of acute bronchitis to smoking.  

The Veteran had a single instance of bronchitis during service which resolved prior to separation.  Subsequent to service the Veteran has been treated intermittently for bronchitis which the probative evidence of record indicates is related to his continuing to smoke, and is not related to service.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for bronchitis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

E.  Low Back Disorder

The Veteran claims service connection for a low back disorder.  A December 1989 service treatment record reveals that the Veteran was treated for complaints of low back pain which been present for approximately 2 days.  There is no indication in the rest of the service treatment records of any complaints of low back pain during service.  On separation examination the Veteran's spine was normal, and he did not report having back pain on the separation examination medical history.  

The record shows the Veteran has current diagnoses of a low back disorder, to include degenerative joint disease, paramedian disc herniations, and spondylolisthesis as noted in multiple VA treatment records and SSA records. The Veteran has alleged these findings are related to his complaints during service.  The earliest post-service treatment records available date from 2004.  While the Veteran has indicated further treatment at private medical providers, requests for the Veteran to provide those records, or provide release so that VA could obtain those records have not gone unanswered.  

In August 2015, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the record noting the various diagnoses of back disorders including a 2004 private x-ray examination demonstrated unilateral transitional vertebra at L5 with spina bifida occulta and probable spondylolysis on the right at L5.  Complaints of low back pain dating from a June 2004 motor vehicle accident were also noted.  Subsequent continued treatment for back pain at VA facilities was also acknowledged.  The examiner indicated diagnoses of lumbosacral strain, degenerative arthritis of the spine, spina bifida occulta, spondylolisthesis, and degenerative disc disease.  The examiner's medical opinion was that, with the exception of spina bifida occulta, the Veteran's currently diagnosed low back disorders had their onset as the result of the post service a motor vehicle accident and were unrelated to the complaints of low back pain treated and resolved during service.  By the Veteran's own report at the examination, he did not have low back pain from his separation from service until the post-service motor vehicle accident in 2004.  The examiner also noted that the Veteran's spina bifida occulta is a congenital anomaly or defect that is generally asymptomatic.

The Veteran had a single instance of low back pain during service which resolved prior to separation.  Subsequent to service the Veteran had back pain subsequent to injury in a motor vehicle accident in 2004.  The probative evidence of record indicates that the Veteran's current low back disorders are related to the post-service injury and not the back pain treated during service.  To the extent that the Veteran has spina bifida occulta, it is a congenital defect.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is denied.

Service connection for a left hand and ring finger disorder is denied.  

Service connection for heart murmur is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for bronchitis is denied.

Service connection for a low back disorder is denied.


REMAND

In August 2015 a VA examination for psychiatric disorders and PTSD was conducted.  In October 2015, the Veteran submitted a statement relating another claimed in-service stressor which he had never before asserted.  

The records show that the Veteran was stationed at the Treasure Island Naval Base near San Francisco California in October 1989.  The San Francisco area experienced an earthquake on October 17, 1989.  Accordingly, remand is required for another examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must then be afforded a VA examination to determine the etiology of any psychiatric disability found.  The examiner must contemporaneously review all pertinent records associated with the evidence of record, in the form of electronic records, including, but not limited to, the Veteran's service treatment records, post-service treatment records, the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed. 

Based on a review of the evidence of record, the examination findings, and the Veteran's statements, the examiner must opine as to whether any psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein. 

The examiner is informed that there is evidence to support that the Veteran was stationed in the San Francisco California area at the time of the 1989 earthquake.  

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition; 38 C.F.R. § 4.125  (2014).  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's reported stressors.

Additionally, the examiner must opine as to whether any psychiatric disability found, other than PTSD, is causally or etiologically related to the Veteran's active duty, to include any incident therein.  In so doing, the examiner must specifically review and discuss any non-PTSD diagnoses of record.

A complete rationale for all opinions must be expressed. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  Review each examination report to ensure that it is in complete compliance with the directives of this remand. If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


